NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                               Argued October 16, 2008
                              Decided November 12, 2008

                                         Before

                           KENNETH F. RIPPLE, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 08‐1086

UNITED STATES OF AMERICA,                       Appeal from the United States District 
     Plaintiff‐Appellee,                        Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 06‐CR‐727‐1
EDWARD SEARCY,
    Defendant‐Appellant.                        Samuel Der‐Yeghiayan, Judge.



                                       O R D E R

       Edward Searcy pleaded guilty to two counts of bank robbery and the district
court sentenced him to concurrent, 169‐month terms of imprisonment.  On appeal
Searcy argues that his sentence is unreasonable.

       In August 2006 Searcy robbed a branch of the Charter One Bank in Chicago.  He
gave the teller a note with the words “stick up” and said, “Don’t make me show you my
gun.”  The robbery netted $2,385.  Two weeks later, demonstrating a complete lack of
imagination, Searcy robbed the same bank, using the same general note and words. 
This time the take was only $792.  In October 2006, while being held in jail because of an
No. 08‐1086                                                                           Page 2


unrelated domestic incident, Searcy approached a guard and confessed to the bank
robberies.  Searcy was indicted a month later on two counts of bank robbery, and he
subsequently pleaded guilty to both without a written plea agreement.  The probation
officer who prepared the presentence investigation report recommended that Searcy be
sentenced as a career offender because he already had two prior convictions for armed
robbery, see U.S.S.G. § 4B1.1, which yielded a guidelines imprisonment range of 151 to
188 months.  Searcy did not object to the guideline calculations in the PSR.
        At sentencing, Searcy’s lawyer made several arguments concerning the factors
listed in 18 U.S.C. § 3553(a).  First, he argued that, “[a]s bank robberies go,” Searcy’s two
robberies were “not the worst” because he was unarmed.  Second, counsel asserted that
Searcy’s designation as a career offender was “a bit of an overrepresentation” because
the prior convictions were for nonviolent property offenses characteristic of a drug
addict.  This, of course, is an odd argument because the two prior convictions were for
armed robbery, not necessarily a crime that’s only committed by drug addicts.  Also,
counsel said it was an “accident of geography” that led to Searcy’s career‐offender
status because the prior armed robberies‐‐the “two big ones” in terms of violence‐‐
occurred three days apart with no intervening arrest and were charged separately only
because they occurred on different sides of a county line.  Counsel argued for a sentence
within the imprisonment range (i.e., 92 to 115 months) that would have applied if not
for Searcy’s career‐offender status.  Third, counsel contended that Searcy’s acceptance
of responsibility, which was shown by his unprompted confession to authorities,
lessened the need for punishment, rehabilitation, and deterrence.  Finally, counsel
argued that Searcy deserved a lower sentence because during his pretrial detention he
worked as a cook and made an effort to rehabilitate himself.  For these reasons, counsel
urged the district court to select a prison sentence “as lenient as possible.”

        Before imposing an overall prison sentence within the guidelines range, the
district court discussed the § 3553(a) factors, summarizing Searcy’s arguments for
leniency.  Specifically, the court stated that although Searcy did not actually wield a gun
during the robberies, they were serious offenses that caused emotional distress and
involved risk to those present.  The court evaluated Searcy’s criminal history and
concluded that some of his prior crimes were violent and only a few of them‐‐contrary
to what Searcy said‐‐stemmed from drug addiction.  The court stated:  “The public
needs to be protected from individuals who are risking the public’s life.  The
defendant’s prior convictions show that the defendant does not respect the law and that
the safety of others are placed at risk by defendant’s actions.  The defendant has been
No. 08‐1086                                                                           Page 3


convicted before for burglary and armed robbery, both of which could have resulted in
harm to others.”

        The court considered Searcy’s acceptance of responsibility and rehabilitation
efforts but concluded that the sentence it imposed was “necessary to instill a respect for
the law and to the defendant and others that contemplate such conduct.”  The court also
considered the need to avoid sentence disparities among similarly situated defendants. 
Lastly, before imposing the sentence of 169 months’ imprisonment, the court observed
that Searcy did not require special‐ized medical treatment and that he would receive
treatment in prison for his drug addiction.

        Searcy does not challenge the district court’s guidelines calculations, and because
the record shows that the calculations are correct, Searcy’s prison sentence is
presumptively reasonable.  See Rita v. United States, 127 S. Ct. 2456, 2462 (2007); United
States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).  On appeal, Searcy makes two
arguments against the reasonableness of his sentence.  First, he argues that the district
court imposed its sentence in a procedurally incorrect manner, and then he argues that
the resulting sentence is unreasonable given his arguments for leniency.  Really though,
these two contentions are just different ways of expressing a single argument:  that his
sentence is unreasonable in light of the factors listed in § 3553(a).

        Whether a district court followed the proper procedure for imposing sentence
after United States v. Booker, 543 U.S. 220 (2005), is a question of law we review de novo. 
United States v. Mendoza, 510 F.3d 749, 754 (7th Cir. 2007).  The sentencing court is not
required to discuss each of the statutory sentencing factors; it is enough if the record
confirms meaningful consideration of the types of factors set forth in § 3553(a).  United
States v. Laufle, 433 F.3d 981, 987 (7th Cir. 2006).  Moreover, the court is not required to
go through every factor raised by the defendant and articulate the weight given in
determining a sentence.  United States v. Rodriguez‐Alvarez, 425 F.3d 1041, 1047 (7th Cir.
2005).  All that is necessary is that the sentencing court respond to nonfrivolous
arguments for leniency.  See United States v. Acosta, 474 F.3d 999, 1003 (7th Cir. 2007);
United States v. Cunningham, 429 F.3d 673, 678 (7th Cir. 2005).  Sentencing courts are free
to reject without discussion stock arguments for leniency, such as family ties, over‐
representation of the seriousness of prior convictions, acceptance of responsibility, and
rehabilitative efforts.  See United States v. Tahzib, 513 F.3d 692, 695 (7th Cir. 2008);
Cunningham, 429 F.3d at 678.
No. 08‐1086                                                                           Page 4


       According to Searcy, the district court listened to his arguments for leniency but
then imposed a sentence in the middle of the guideline range without specifically
addressing those arguments or explaining why that point was appropriate.  Searcy
contends that the court did not demonstrate that it actually evaluated his arguments
because all the judge did was acknowledge each of his contentions, seriatim, and
announce that the particular argument had been “considered.”  Searcy insists that, if the
court really had considered his arguments for a lower sentence, he would not have been
sentenced to 169 months.

        The record of Searcy’s sentencing shows that the district court evaluated Searcy’s
arguments for a below‐range term of imprisonment and gave meaningful consideration
to the § 3553(a) factors.  The court did not have to state explicitly that Searcy’s
circumstances did not warrant a lower sentence because the judge’s statements made
clear that he considered all of Searcy’s arguments.  See United States v. Bustamante, 493
F.3d 879, 891‐92 (7th Cir. 2007); United States v. Ramirez‐Gutierrez, 503 F.3d 643, 646 (7th
Cir. 2007).  Unlike the sentencing court in Cunningham where the defendant’s principal
argument for leniency was ignored, the court here addressed each of Searcy’s
arguments for a lower sentence.  The court’s choice of sentence is not unreasonable
simply because it rejected Searcy’s pleas for leniency.  See United States v. Trice, 484 F.3d
470, 475 (7th Cir. 2007); United States v. Gipson, 425 F.3d 335, 337 (7th Cir. 2005).  The
reasons given by the court for imposing a term of 169 months’ imprison‐ment are
legally sufficient.  See Rita, 127 S. Ct. at 2469; Bustamante, 493 F.3d at 892.  Thus,
the length of the term is reasonable.  See United States v. Johnson, 534 F.3d 690, 696 (7th
Cir. 2008); Mykytiuk, 415 F.3d at 608.  And to that we add a final thought:  a prison
sentence of 169 months for a defendant convicted of two bank robberies with two prior
armed robberies on his record could hardly be viewed, as Searcy suggests, as “unduly
harsh.” 

       For the foregoing reasons, we affirm the judgment of the district court.